UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4260
RICHARD ALLEN SMITH, JR.,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
       for the Northern District of West Virginia, at Elkins.
              Frederick P. Stamp, Jr., District Judge.
                            (CR-00-7)

                      Submitted: October 29, 2002

                      Decided: November 26, 2002

 Before WILKINS, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Darryl W. Ringer, Natalie J. Sal, LAW OFFICES OF DARRELL W.
RINGER, Morgantown, West Virginia, for Appellant. Thomas E.
Johnston, United States Attorney, Sherry L. Muncy, Assistant United
States Attorney, Clarksburg, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. SMITH
                              OPINION

PER CURIAM:

   Richard Allen Smith, Jr., appeals his convictions of various drug
and firearm offenses and corresponding 646-month term of imprison-
ment. Smith raises three claims on appeal: (1) that the district court
erroneously failed to grant his motion for a new trial on his convic-
tions for Counts 39, 45, and 46; (2) that the district court erroneously
precluded him from fully cross-examining government witnesses
from the West Virginia State Police Laboratory about alleged mishan-
dling of evidence at the lab; and (3) that the jury was improperly
empaneled so as to deny him the Sixth Amendment guarantee of a
"fair cross-section" of the community.

   We conclude Smith’s contentions are meritless. The evidence over-
whelmingly supported each of Smith’s convictions for conduct
alleged in Counts 39, 45, and 46, and the district court did not abuse
its discretion in denying Smith’s motion for a new trial. See United
States v. Russell, 221 F.3d 615, 619 (4th Cir. 2000). Likewise, the
court’s actions in sustaining objections to Smith’s cross-examination
of lab witnesses were entirely proper, given that Smith attempted to
reference statements and persons not developed in the record and not
pertinent to his trial. Finally, Smith’s claim of the denial of a "fair
cross-section" of the community in his jury pool is meritless. See
Duren v. Missouri, 439 U.S. 357, 364 (1979); Truesdale v. Moore,
142 F.3d 749, 755 (4th Cir. 1998); United States v. Cecil, 836 F.2d
1431, 1445-46 (4th Cir. 1988) (en banc).

  Accordingly, we affirm Smith’s convictions and sentence. We dis-
pense with oral argument, because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED